DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makinen et al. (US Pub. No. 2021/0223568) in view of Pfister et al. (US Pub. No. 2014/0340484), and further in view of Ueki et al. (US Pub. No. 2004/0264350).
Regarding claims 1-5, 15 and 20, Makinen teaches a light device to provide a light pattern in a 3D imaging of objects comprising:
at least one light emitting diode (LED) for emitting light towards a light emitting side (Fig. 3, item 302);
a first grating (308) with a regular pitch having light-blocking sections and light-permeable sections; wherein the first grating arranged on the light-emitting side of the lighting device such that rays of certain angles are blocked at the light-blocking sections to create a shadowing effect, while light rays of other angles pass the first grating through the light permeable sections to form a line pattern (Fig. 14A);
at least one second grating (306) with a regular pitch having light blocking sections and light-permeable sections; wherein the at least one second grating is arranged between the at least one LED and the first grating.
at least one optical element (304) arranged to refract light towards the first grating [claim 2];
wherein the at least one optical element (304) is configured as a TIR lens and a Fresnel lens for the at least one LED (the microlens is Fresnel lens) [claim 3];
wherein at least one LED is configured to emit light comprising wavelengths in an ultraviolet range, the visible range and/or the in a near-infrared range (para. 126) [claim 15].
Makinen does not specifically teach a reflective optical element for reflecting light toward the first grating. 
Pfister teaches a lighting device comprises a reflective optical element (Fig. 4, item 30) for reflecting light toward the first grating.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reflective optical element as taught by Pfister within said lighting device in order to redirect the light rays from the at least one light sources towards a boundary region (Pfister’s para. 40).
Makinen, as modified by Pfister, teaches all the claimed limitations except for the at least part of the light-blocking sections of the first grating being reflective, and at least part of the light-blocking sections of the at least one second grating is reflective; wherein at least part of the light blocking sections of the first grating is specular reflective for the light emitted [claim 4]; wherein the at least one second grating has a same pitch as the first grating [claim 5].
Ueki teaches a first grating (Fig. 2, item 2) comprises light-blocking sections and light-permeable sections, at least part of the light-blocking sections of the first grating being reflective (para. 57) and at least one second grating (3) comprises light-blocking sections and light-permeable sections, and at least part of the light-blocking sections of the at least one second grating is reflective (para. 66); wherein at least part of the light blocking sections of the first grating is specular reflective for the light emitted; wherein the at least one second grating has a same pitch as the first grating (Fig. 2).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reflective light blocking sections as taught for said first grating in order to facilitate blocking of unwanted light rays from certain angles.
Regarding claims 6-7 and 9, Makenin, as modified by Pfister and Ueki, teaches the invention as claimed in claim 5 above. Ueki further teaches at least one transparent carrier (Fig. 2, item 1) on the light-emitting side, wherein the first grating (3) is disposed on one side of the transparent carrier [claim 6]; the at least one second grating (2), wherein the first grating and second grating are disposed on opposite side of the at least one transparent carrier (Fig. 2) [claim 7]; wherein at least one of an at least one surface of the first grating and at least one surface of the at least one second grating has at least one light redirecting structure(para. 57).
Regarding claim 11, Makinen, as modified by Pfister and Ueki, does not specifically teach at least one of the pitch of the first grating and the pitch of the second grating is from 1 µm to 200 µm, however it would have been obvious to one having an ordinary skill in the art to modify said at least one of the pitch of the first grating and the pitch for the second grating to the dimension as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 12, Makinen, as modified by Pfister and Ueki, teaches the invention as claimed in claim 5 above. Makinen further teaches a distance between the first grating and at least one second grating is from 0.2 mm to 2 mm (para. 173, a distance 1016 between the first grating and second grating (1006, 1008) is 0.5 mm).
Regarding claim 13, Makinen, as modified by Pfister and Ueki, teaches all the claimed limitations except for the substrate, the at least one optical element and at least one optical element and at least one of the first grating form an integrated component. Pfister further teaches a lighting assembly comprises a substrate (26) for at least one LED, the substrate, the at least one optical element (30) and a grating assembly (36) form an integrated component (Fig. 4). It would have been obvious to one having an ordinary skill in the art to integrate the substrate for the at least one LED, the optical element and the first grating into one package in order to reduce the size of the lighting assembly.
Regarding claim 14, Makinen, as modified by Pfister and Ueki, teaches all the claimed limitations except for a housing for an electronic device on the light-emitting side of the at least one LED, wherein the first grating is formed in an aperture of the housing. Pfister further teaches a lighting assembly comprises a housing (30) for an electronic device on the light-emitting side of the at least one LED, herein the first grating is formed in an aperture of the housing (Fig. 4). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the housing as taught within said lighting assembly in order to protect the electronic component from dirt and debris.
Regarding claim 16, Makinen teaches an electronic device including
at least one light emitting diode (LED) for emitting light towards a light-emitting side;
a first grating (308) with a regular pitch having light-blocking sections and light-permeable sections; the first grating arranged on the light-emitting side of the lighting device such that light rays of certain angles are blocked at the light blocking sections to create a shadowing effect, while light rays of other angles pass the first grating through the light-permeable sections to form a line pattern (Fig. 14A);
at least one second grating (306) with a regular pitch having light-blocking sections and light-permeable sections, the at least one second grating being arranged between the at least one LED and the first grating.
wherein the electronic device is configured for 3D imaging of an object based on an illumination with the line pattern produced by the lighting device (para. 172).
Makinen does not specifically teach a reflective optical element for reflecting light toward the first grating. 
Pfister teaches a lighting device comprises a reflective optical element (Fig. 4, item 30) for reflecting light toward the first grating.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reflective optical element as taught by Pfister within said lighting device in order to redirect the light rays from the at least one light sources towards a boundary region (Pfister’s para. 40).
Makinen, as modified by Pfister, teaches all the claimed limitations except for the at least part of the light-blocking sections of the first grating being reflective, and at least part of the light-blocking sections of the at least one second grating is reflective.
Ueki teaches a first grating (Fig. 2, item 2) comprises light-blocking sections and light-permeable sections, at least part of the light-blocking sections of the first grating being reflective (para. 57) and at least one second grating (3) comprises light-blocking sections and light-permeable sections, and at least part of the light-blocking sections of the at least one second grating is reflective (para. 66).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reflective light blocking sections as taught for said first grating in order to facilitate blocking of unwanted light rays from certain angles.
Regarding claims 17-19, Makinen, as modified by Pfister and Ueki, teaches all the invention as claimed in claim 1 above. Ueki further teaches a grating assembly comprises a carrier (Fig. 2, item 1), wherein the carrier is transparent and the carrier is provided with a first grating (2); wherein the first grating and the at least one second grating (3) are provided on opposite side of the carrier; wherein the carrier comprised of at least one of glass and plastic (implicit).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Applicant alleges that Ueki does not teach or suggest that both first grating and second grating have at least a part that is reflective, however said allegation is found unpersuasive provided that Ueki does explicit teaches both first grating and second grating have at least a part that is reflective (see paragraphs 57 and 70-71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852